Citation Nr: 0617757	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  02-07 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for arterial hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1988.

This matter originally came before the Board of Veterans' 
Appeals (Board) from March 2001 and June 2001 rating actions 
of the Department of Veterans Affairs Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

In September 2005, the Board remanded the case for additional 
development.  Subsequently, a December 2005 rating action 
continued the prior denials.


FINDING OF FACT

Since October 2000, the service-connected arterial 
hypertension has not been manifested by diastolic pressure 
which is predominantly 110 or more or by systolic pressure 
which is predominantly 200 or more.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for the service-connected arterial hypertension have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.104, Diagnostic Code 7101 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in October 2005, as well 
as by the statement of the case and supplemental statements 
of the case issued during the course of the appeal.  The 
originating agency specifically informed the veteran to 
submit any pertinent evidence in his possession, informed him 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record contains VA examination 
reports and outpatient records.  The veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim for 
an increased evaluation for arterial hypertension, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

By a March 2001 rating decision, the RO granted service 
connection for arterial hypertension and assigned a 
noncompensable evaluation from October 2000.  The veteran 
expressed disagreement with the initial evaluation.  In a 
June 2001 rating action, the RO granted a 10 percent 
evaluation, also effective from October 2000.  The veteran 
continues to disagree with the evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

According to the applicable diagnostic code which rates 
impairment resulting from hypertensive vascular disease 
(hypertension and isolated systolic hypertension), evidence 
of diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more is necessary for the grant 
of a compensable rating of 10 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2005).  The minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control is 
10 percent.  Id.  The next higher rating of 20 percent 
requires evidence of diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  Id.  A 
40 percent requires evidence of diastolic pressure 
predominantly 120 or more.  Id.  The highest rating allowable 
pursuant to this Code, 60 percent, necessitates evidence of 
diastolic pressure predominantly 130 or more.  Id.  

The veteran's blood pressure was noted to be 152/83 and 
146/88 in August 2000, and 148/95 in September 2000.

A VA examination in November 2000 noted that the veteran 
complained of headaches associated with his high blood 
pressure.  His blood pressure was measured as 150/100, 
140/100, and 152/100.  No arteriosclerotic complications of 
hypertension were noted.

On VA examination in August 2004, the veteran was noted to be 
using lisinopril as an antihypertensive.  The examiner noted 
three blood pressure readings of 128/85.  The diagnosis was 
arterial hypertension, under treatment.

Clearly, the competent medical evidence received during the 
current appeal does not reflect diastolic blood pressure 
readings which are predominantly 110 or greater and systolic 
blood pressure readings which are predominantly 200 or 
greater.  Consequently, a disability rating greater than the 
currently assigned evaluation of 10 percent is not warranted 
for the veteran's service-connected hypertension at any time 
since October 2000.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2005) (which requires evidence of diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more, for the grant of a 20 percent rating); 
Fenderson, supra.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence indicating that the disability 
at issue causes marked interference with employment, or has 
in the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  The facts of this case do not show 
that the service-connected hypertension has resulted in 
marked interference with the veteran's employment or requires 
frequent periods of hospitalization.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his service-
connected arterial hypertension has resulted in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


